Citation Nr: 1211165	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO which denied, in part, service connection for bilateral defective hearing, and a March 2008 decision which denied service connection for tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's bilateral defective hearing was at least as likely as not causally related to service.  

3.  The Veteran's tinnitus has been medically linked to his hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  Tinnitus is proximately due to service connected hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2007 (defective hearing) and November 2007 (tinnitus).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and identified private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was offered an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Disability which is proximately due to a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.   


Defective Hearing & Tinnitus

The Veteran contends that his current hearing loss and tinnitus were caused by acoustic trauma, from working around the boiler room of Naval vessels and from firing of the ships guns, and believes that he is entitled to a grant of service connection.  

The Veteran's STRs are negative for any complaints, findings, abnormalities or diagnosis for any ear or hearing problems or tinnitus in service.  

The first reported complaint of any hearing problem or tinnitus was in April 2004.  At that time, the Veteran was seen by a VA resident physician on an outpatient basis and reported a history of tinnitus for "many years."  The Veteran also reported a longstanding history of noise exposure throughout his lifetime, including in the military and from rifle shooting.  An audiogram at that time revealed bilateral sensorineural hearing loss, which the physician indicated was consistent with noise exposure throughout his lifetime.  

When examined by VA in April 2010, the audiologist indicated that the claims file was reviewed and included a discussion of the Veteran's complaints, medical history and the audiometric findings on examination.  The Veteran reported a long history of hearing problems and tinnitus, but could not recall exactly when they began.  He stated, however, that he did not have any tinnitus in service.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
60
70
LEFT
25
20
45
55
65

Speech discrimination was 86 percent in the right ear and 88 percent in the left ear.  The diagnosis was moderate to moderately severe sensorineural hearing loss in the right ear from 500 to 4000 hertz, and normal hearing sloping to moderate sensorineural hearing loss in the left ear from 2000 hertz and above.  

The audiologist indicated that the only hearing tests in service were whispered voice examinations at service enlistment and separation.  Since there were no frequency-specific audiograms in service, the examiner stated that she could not determine if the Veteran's hearing decreased in service.  Therefore, she could not offer an opinion as to whether the Veteran's current hearing loss was related to service without resorting to speculation.  Similarly, the audiologist indicated that because the Veteran could not recall exactly when his tinnitus began, she could not offer an opinion as to whether his current tinnitus was related to military noise exposure without resorting to speculation, but opined that it was at least as not due to his hearing loss.  

Subsequent to the April 2010 audiological, additional information was obtained concerning the Veteran's military duty assignments and showed that he was exposed to moderate to high levels of noise exposure in service.  Therefore, the Veteran was scheduled for another VA audiological examination in November 2011.  The audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The Veteran reported a history of noise exposure in service and working in construction without ear protection after service, but could not recall when his hearing loss or tinnitus began.  However, the Veteran stated that he did not notice any tinnitus during his military service.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
60
65
LEFT
30
30
50
55
55

Speech discrimination was 86 percent in the right ear and 90 percent in the left ear.  The diagnosis bilateral sensorineural hearing loss.  The audiologist indicated that the Veteran's STRs did not provide any frequency specific information to determine the etiology of his current hearing loss and, therefore, could not offer an opinion as to whether it was related to service without resorting to speculation.  Regarding the Veteran's tinnitus, however, the examiner noted that while the Veteran could not recall when his tinnitus began, he reported that it was not present in service.  Therefore, the audiologist opined that it was less likely than not that the Veteran's tinnitus was due to or caused by noise exposure in service.  

In this case, the Veteran is shown to have a hearing loss at present which is consistent with noise exposure.  While there is no objective or diagnostic evidence of a hearing loss for VA purposes in service, the Veteran's duty assignments were shown to have routinely exposed him to moderate to high levels of noise during service.  Although the record also showed that the Veteran was exposed to significant acoustic trauma during his 40 years of post-service employment in construction and from recreational shooting, VA audiologist's have concluded that it was not possible to determine the specific date of onset of his hearing loss.  That conclusion coupled with the resident physician's April 2004 comment she considered the Veteran's hearing loss was consistent with his lifetime noise exposure, that necessarily included his in-service exposure, leaves the evidence concerning the time of onset of the Veteran's current hearing loss in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, it is concluded that a basis upon which to establish service connection for bilateral defective hearing has been presented.  

As to the claim for tinnitus, although the Veteran stated unequivocally, that he did not have any tinnitus during service, with the April 2004 medical opinion linking the Veteran's tinnitus to his now service connected hearing loss, it may be concluded his tinnitus is proximately due to a service connected disability.  Thus, a basis upon which to establish service connection for tinnitus has been presented.  





ORDER

Service connection for bilateral defective hearing is granted.  

Service connection for tinnitus is granted.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


